Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this post-effective Amendment No. 1 on Form S-8 to the Registration Statement No. 333-134868 of Thermo Fisher Scientific Inc.on Form S-4 of our report dated July 22, 2005 (which report expresses an unqualified opinion and includes explanatory paragraphs relating to the preparation of the Kendro Laboratory Products combined financial statements as of and for the year ended December 31, 2004 covered by our report as described in Note 1 and stating that the combined balance sheet as of March 31, 2005 and the combined statements of income, comprehensive income and parents investment, and cash flows for the three months ended March 31, 2004 and 2005 of Kendro Laboratory Products were not audited by us and, accordingly, we did not express an opinion on such combined financial statements) relating to the combined financial statements of Kendro Laboratory Products appearing in Amendment No. 1 to the Current Report on Form 8-K/A of Thermo Electron Corporation filed July 22, 2005. We also consent to the reference to us under the heading Experts in such registration statement. /s/ Deloitte & Touche LLP November 9, 2006
